Citation Nr: 0027951	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, L5-
S1 status post laminectomy and foraminotomy (low back 
disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984, and from January 1991 to July 1991.  The 
veteran also had periods of service in the Army reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to an increased rating for his service connected 
low back disability.  A notice of disagreement was received 
in April 1999.  A statement of the case was issued in May 
1999.  A substantive appeal was received from the veteran in 
June 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's low back disability is currently manifested 
by slight limitation of motion, with some subjective 
complaints of low back pain, but no pain noted within his 
ranges of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's low back disability. As 
a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

A review of the record reflects that service connection was 
established at a 10 percent level by a March 1993 RO 
decision.  This decision was based on service medical records 
which indicated that the veteran was seen twice in February 
1991 and once in October 1992, with complaints of back pain, 
and also on results of a VA examination conducted October 
1992.  That examination found that the veteran had a forward 
flexion of 90 degrees with minimal pain, and an extension of 
15 degrees.

In February 1998, the veteran applied for an increased rating 
for his lower back disability.  Essentially, it is maintained 
that the evaluation currently assigned for the veteran's 
service-connected low back disability is not adequate, given 
the current symptomatology of this disability.  The recent 
evidence of record includes reports of VA and private 
outpatient treatment records and examinations.

A copy of a letter from Scott B. Boyd, M.D. to another doctor 
of the veteran, dated October 1997, indicates that the 
veteran was complaining that his back pain had become 
progressively worse over the past few years, and that it was 
now interfering with his work.  The doctor indicated that the 
veteran reported his pain was focused primarily in the lower 
lumbar spine and radiated down into the thighs and calves, as 
well as his toes occasionally.  The veteran reported that 
toward the end of the day or after excessive activity, his 
toes would tingle, and his feet would be weak, with the right 
side worse than the left side. The veteran reported his back 
pain to be worse with excessive activity, or prolonged 
sitting.  The veteran also reported having undergone physical 
therapy, and having worn a transcutaneous electrical nerve 
stimulation (TENS) device, both without benefit.  The doctor 
further indicated that the veteran reported receiving shots 
in his back in the past which the doctor assumed were 
epidural steroid injections, which the veteran reported 
provided some relief.

The doctor indicated that, upon examination, the veteran's 
back revealed some mild flattening of the lumbar lordosis, 
and some tenderness in the low paraspinous lumbar 
musculature.  The veteran was found to have good range of 
motion, but his pain was exacerbated with flexion.  The 
doctor found no significant straight-leg findings.  
Neurologic examination showed 5/5 power throughout the lower 
extremities, possibly with the exception of some right toe 
flexor weakness.  Sensory examination showed decreased 
sensation to pinprick somewhat diffusely in his feet 
bilaterally, which was more pronounced on the lateral aspects 
of the feet roughly along a S1 distribution.  The veteran's 
deep tendon reflexes were 2+ at the knees and 1+ at the 
ankles bilaterally.  The doctor indicated that a CT scan did 
not have any saggital reconstructions, but that the veteran 
did appear to have a Grade I spondylolisthesis, and what the 
doctor believed to be a pars defect at L5-S1.  The scan did 
not show any significant nerve root compression, but found 
fairly significant foraminal narrowing at L5-S1 bilaterally.  
The doctor's impression at this time was that the veteran had 
mechanical back pain from an L5-S1 spondylolisthesis.  The 
doctor suspected bilateral S1 radiculopathies.  The doctor 
indicated that he had talked with the veteran about spinal 
fusion, but that he had encouraged the veteran to wait on 
considering that until he could no longer tolerate his 
symptoms.

A progress report from Dr. Boyd dated January 1998 indicates 
that he saw the veteran for further evaluation of back and 
lower extremity pain.  The veteran again reported back pain 
that was made worse with activity, but he was most concerned 
about the progressive tingling that he was having down his 
legs and into the lateral aspect of his feet.  The veteran 
also reported that his feet felt weak, particularly on the 
right.  The veteran noted that he occasionally stumbled and 
felt that his legs gave way.  The veteran indicated that his 
symptoms were progressing, and that he was no sure how much 
longer he could continue with his usual activity.  The 
veteran indicated that working had become increasingly 
difficult, and that he was not able to play with his children 
as he had done in the past.  The doctor indicated that the 
veteran was very interested in pursuing a surgical 
intervention.

Examination at that time revealed decreased sensation to pin 
prick diffusely in the feet bilaterally and slightly 
hypoactive reflexes in the ankle bilaterally.  The examiner 
found that the veteran still had some slight right extensor 
hallucis weakness, but the examiner did not feel that the 
veteran's deficits had progressed.  

The examiner indicated that flexion/extension views of the 
veteran's lumbar spine showed a grade II spondylolisthesis at 
L5-S1 with a pars defect.  The examiner's impression was that 
the veteran had a grade II spondylolisthesis at L5-S1 from a 
congenital pars defect.  The examiner talked with the veteran 
at that time about the possibility of an instrumented lumbar 
fusion.

A note from Dr. Boyd dated May 1998 indicates that the 
veteran was last seen in April 1998, was advised not to 
return to his work, and was scheduled for a laminectomy with 
fusion in May 1998, with an anticipated disability of six to 
eight weeks.

An operative note dated May 1998 shows a pre and post-
operative diagnosis of Grade II spondylolisthesis at L5-S1 
with mechanical back pain.  The operation itself consisted of 
L5 and S1 bilateral laminectomies with foraminotomies, iliac 
crest graft harvest, and pedicle screw posterior fusion L5-S1 
with lateral bony fusion.  The veteran was discharged four 
days later, in June 1998, with a diagnosis of Grade II 
spondylosis of L5 through S1.  The discharge summary 
indicated that the veteran had mild postoperative pain that 
was well controlled with medicine.  

By a rating action of July 1998, the veteran received a 
temporary total rating under 38 C.F.R. § 4.30 (1999) from May 
1998 through July 1998, based on convalescence required after 
his back surgery.  A letter from Dr. Boyd dated June 1998 
indicates that the veteran, while prohibited from returning 
to work or doing heavy lifting, was at that point allowed to 
resume limited activities.  Another letter from Dr. Boyd 
dated August 1998 indicates that, although the veteran's 
symptoms were improving at that time, he should remain out of 
work for six months following surgery.  The doctor indicated 
that the veteran had significant nerve root compression 
because of his grade II spondylolisthesis, and that this 
required both a decompression and a fusion in order to 
maintain long-term ability to work.

In a rating action in August 1998, the veteran's temporary 
total evaluation under 38 C.F.R. § 4.30 (1999) was extended 
through November 1998.  The scheduler 10 percent evaluation 
was then continued.

A December 1998 myelogram and X-rays of the lumbar spine are 
of record.  The impression was of postoperative changes 
involving the L5-S1 level, with no definite herniated disks 
in the lumbar spine.

In a rating action in January 1999, the veteran's temporary 
total evaluation under 38 C.F.R. § 4.30 (1999) was further 
extended through December 1998.  The scheduler 10 percent 
evaluation was then continued.

February 1999 views of the lumbosacral spine showed Grade I 
spondylolisthesis at L5-S1, with a stabilization plate in 
place.

The report of a VA examination dated March 1999 indicates 
that the veteran related that, since his fusion surgery, he 
had noted some improvement in his symptoms and was able to 
return to manual labor, but he noted no improvement in his 
symptoms particularly related to numbness down either lower 
extremity.  The veteran continued to complain of low back 
pain centered over the lumbosacral region.  On physical 
examination, the veteran was found to walk with a 
reciprocating heel toe gait.  Motor examination from L1 to S1 
was 5/5 and symmetric.  Deep tendon reflexes were 2+ and 
symmetric overlying the patellar and Achilles tendon.  
Forward flexion was to 80 degrees, extension was to 30 
degrees, side bending was to 50 degrees and trunk rotation 
was to 50 degrees bilaterally.  The veteran noted no pain 
within these ranges of motion.  The veteran was nontender 
adjacent to the scar overlying his lumbar spine.  There was 
mild protrusion overlying this area indicative of a fusion 
mass adjacent to his operative sight.  The veteran 
demonstrated a negative straight leg raise examination, no 
clonus, and no Babinski bilaterally.  The examiner's 
impression was of subjective complaints of low back pain with 
no objective findings.  The examiner felt that the operation 
was a success due to the fact that the veteran was able to 
work in construction eight hours a day.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's low back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected low back 
disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5292 (1999).  A 10 
percent evaluation requires that the lumbar spine have slight 
limitation of motion, a 20 percent evaluation requires a 
moderate limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the low back.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's low back disability is properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  The Board notes that the veteran's medical 
records are negative for any muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position, that would warrant a higher rating.  

Further, an evaluation no higher then 10 percent would be 
warranted under  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  As noted, in the report of the veteran's most recent 
VA examination of March 1999, forward flexion was to 80 
degrees, extension was to 30 degrees, side bending was to 50 
degrees and trunk rotation was to 50 degrees bilaterally.  
The Board finds that this level of limitation of motion does 
not rise to a moderate level, such that a rating higher than 
10 percent is warranted.  As well, during that examination, 
the veteran noted no pain within these ranges of motion.  
Therefore, a higher rating under Deluca, due to any pain on 
motion, would not be applicable.

Finally, the Board does take note of the fact that the 
veteran's back disability increased somewhat in severity from 
the period of February 1998 until his surgery in May 1998, 
and for part of the time during the period of his 
convalescence from May 1998 until December 1998.  However, 
the Board notes that the veteran was receiving a temporary 
total rating from May to December 1998, to compensate him for 
his increase in severity of his back condition.  Such a 
rating was indeed appropriate; however, the medical evidence 
of record does not demonstrate that a higher rating than 10 
percent for the period of February 1998 to April 1998 is 
warranted.


ORDER

Entitlement to an increased rating for spondylolisthesis, L5-
S1 status post laminectomy and foraminotomy (a low back 
disability), currently evaluated as 10 percent disabling, is 
denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

